DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/18/2022 has been entered.
Claims 1, 7, 9, and 18 have been amended. Claims 16-17, 19, and 22 have been canceled. Claims 1, 5-9, 18, and 20-21 remain pending and have been examined. 

Response to Amendment/Arguments
The specification objection is withdrawn.
Applicant’s arguments, see the top of p. 9, filed 7/18/2022, with respect to the rejections of claim(s) 1, 7, and 18 under 35 USC § 103, have been fully considered and are persuasive.  It should be noted that cited art of Kataeva discloses backpropagation “in a direction from the output neuron 214 to the input neurons 212” (as cited by Applicant at the top of p. 9 of the remarks). Such backpropagation occurs to adjust weights for each neuron in a network. As such, signals are backpropagated not only to input neurons (as emphasized by Applicant), but also to output neurons as well as hidden neurons. This aspect of Applicant’s argument remains unpersuasive. However, remaining arguments regarding amended limitations are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of “Training an Artificial Neural Network with Op-amp Integrators Based Analog Circuits” by Liu et al.
Applicant's remaining arguments filed 7/18/2022 have been fully considered but they are not persuasive. 
At the bottom of p. 9 through p. 10 of the remarks, Applicant essentially argues that citation to Kataeva ¶ 0085 is in reference to a second embodiment, which is distinct from a first embodiment as cited elsewhere in the rejection. In particular, Applicant argues that Kataeva’s second embodiment addresses training a crossbar circuit and that this is distinct from the first embodiment which is directed to stochastic training. However, it is noted that in describing the second embodiment, Kataeva provides the following in ¶ 0077, 0080, and 00841 (emphasis added): 
The crossbar circuit 400 includes a plurality of input neurons 412, a plurality of weights (memristive devices 413), and a plurality of output neurons 414 (one illustrated) as in the first embodiment. Further, in the second embodiment, the individual configurations and properties of the input neurons 412, the output neurons 414, and the memristive devices 413 are preferably the same as those in the first embodiment.
…
Feedforward and backpropagation operations are performed on the crossbar circuit 500 in a similar manner as previously described, and thus is omitted here for brevity.
…
In one aspect of the present embodiment, the crossbar circuit 500 is trained with the stochastic training method of the first embodiment.

As such, while Kataeva’s second embodiment involves implementation of a crossbar circuit, it also utilizes the essential features of neural network training and backpropagation described in the first embodiment. One of ordinary skill in the art would readily understand by direct suggestion from Kataeva, that the cited elements related to the first embodiment are not only applicable to the second embodiment but are in fact “preferably the same as those in the first embodiment” as well.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-9, 18, and 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to include the following:
a training circuitry … performing operations comprising: 
… providing the output signal of each output neuron as a direct feedback input to the respective output neuron …
Applicant has not indicated where the amendment draws support. However, support appears to be provided in Fig. 6 along with related description on p. 7, lines 3-20, which include the following: 
Fig. 6 is a diagram of a training circuit 600 for a single output-layer neuron. 
… The output-layer signal "Aggr" 602 drives "Op amp1" 604 to generate the signal "Weight1" 606 which is captured by the track-and-hold circuit 608. The track-and-hold circuit feeds "Weight1" 606 back to the output-layer neuron to form the product "Weight1" x "Activation1" 618.

This description suggests that an output layer neuron signal “Aggr” is fed into a training circuit op-amp which generates a weight signal which is fed back to the training circuit op-amp. This description fails to describe a neuron output signal (i.e. “Aggr” 602) that is fed back to the respective output neuron. Instead, the disclosure describes that the neuron output signal is applied to the training circuit which calculates a weight which is fed back to the training circuit, not the output neuron. No further disclosure was found to support the amended limitations. 
Claims 7 and 18 include amended limitations that are similar to claim 1 and are rejected for the same reasons. The dependent claims 5-6, 8-9, and 20-21 are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0017879 by Kataeva et al. (“Kataeva”) in view of “Training an Artificial Neural Network with Op-amp Integrators Based Analog Circuits” by Liu et al. (“Liu”) and U.S. Patent Application Publication 2018/0114572 by Gokmen et al. (“Gokmen”).


In regard to claim 1, Kataeva discloses:
1. A system comprising: an integrated circuit comprising: See Kataeva, ¶ 0096, e.g. “the control system 600 is implemented as an integrated neuromorphic system where memristive devices form both the neuromorphic core (i.e., providing the analog weights 13 in the neural network 10) and the CPU core (i.e., providing digital memory). In this case, a separate CMOS memory such as SRAM or embedded flash is not required, and the control system 600 may be manufactured through fewer processes to save costs.” Also see ¶ 0099, e.g. “the various components of the neural network 10, including the input neurons 12, the output neurons 14, any crossbar nanowires, and the weights (memristive devices) 13, may be integrally formed in a single IC.” Also see bottom right column on p. 10, e.g. “wherein the input neuron, the output neuron, and the memristive device are integrally formed as a single integrated circuit.”
an artificial neural network circuitry comprising: See Kataeva, Figs. 1 and 2 and ¶ 0030-0033, e.g. “FIG. 1 is a schematic view showing an artificial neural network 10. … the neural network 10 is physically implemented as a memristive neuromorphic circuit 100.”
(i) an output layer including a plurality of artificial output neurons configured to adjust signals input to the plurality of artificial output neurons using weights corresponding to the plurality of artificial neurons, wherein each output neuron of the plurality of artificial output neurons is assigned a respective plurality of weights; and See Kataeva, ¶ 0030, and ¶ 0033 describing an artificial neural network having an output layer providing activation signals. Also see Fig. 1, element 13 along with ¶ 0031, e.g. “The input neurons 12 are in turn connected to the output neurons 14 via weights 13.”
(ii) a hidden layer of artificial neurons configured to provide individual activation signals to each output neuron of the plurality of artificial output neurons in the output layer; and See Kataeva, Fig. 1, ¶ 0030, and ¶ 0033 describing an artificial neural network having a hidden layer providing activation signals.
a training circuitry configured to train the artificial neural network circuitry by performing operations comprising: See Kataeva, ¶ 0064, e.g. “In order to train the memristive neuromorphic circuit 200, training circuitry (not illustrated) is also provided for applying training voltages directly across each memristor of the differential pairs 213.”
obtaining an output signal of each output neuron of the plurality of artificial output neurons; See Kataeva, Fig. 1, element 15, depicting output neuron signals.
… wherein a plurality of output signals of the plurality of artificial … neurons are provided as … inputs in parallel to respective output neurons of the plurality of artificial output neurons; and See Kataeva, Fig. 1, depicting neurons 12 with outputs which are provided as parallel inputs for respective neurons at element 14.
Kataeva does not expressly disclose: providing the output signal of each output neuron as a direct feedback input to the respective output neuron, wherein … a plurality of output signals of the plurality of artificial output neurons are provided as direct feedback inputs … However, this is taught by Liu. See Liu, Fig. 7 depicting a direct feedback circuit for training a neuron. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kataeva’s output neurons with Liu’s direct feedback in order to train a neural network as suggested by Liu (see Liu, p. 3, section C, bottom left column).
based on providing output signals as direct feedback inputs to the respective output neurons, adjusting, … the plurality of weights assigned to the respective output neurons. See Kataeva, Fig. 1, element 13 and Fig. 2 element 113 along with ¶ 0036, e.g. “The conductance G of the memristive device 113 acts as a weight wi in the neural network 10. … During training of the neural network 10, the conductance G of the memristive device 113 may be modified in accordance with a training rule.” Also see ¶ 0066, e.g. “The clipping and normalizing of training voltages is preferably performed layer by layer, but may be performed globally as well, i.e., for all training voltages in the neural network 10 per iteration of training.” Also see ¶ 0073, e.g. “In stochastic training, the weights 13 of the neural network 10 are updated after every round of feedforward and error backpropagation operations.” Also see Fig. 8B, depicting the use of parallel memristive devices as weights which operate as part of a backpropagation circuit. 
Kataeva does not expressly disclose adjusting in parallel. However, this is taught by Gokmen. See Gokmen, ¶ 0031,  “Training the DNNs relies in general on the backpropagation algorithm that is intrinsically local and parallel.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kataeva’s backpropagation with Gokmen’s parallel training in order to accelerate training as suggested by Gokmen. 
… wherein adjusting the plurality of weights assigned to the respective output neurons comprises, for each output neuron: 
determining a polarity of an individual activation signal provided to the output neuron by the hidden layer; and See Kataeva, ¶ 0085, e.g. “FIG. 10A shows the polarities of the input data for each crossbar nanowire (i.e., the polarities of x and e), as well as whether each row is connected to G+ or G− memristive devices”
based at least on the polarity of the individual activation signal, increasing or decreasing each weight of the plurality of weights assigned to the output neuron. See Kataeva, ¶ 0037, e.g. “Generally, the conductance G of the memristive device 113 is increased (or SET) when a negative training voltage VSET is applied, and is decreased (or RESET) when a positive training voltage VRESET is applied.” Also see ¶ 0073, e.g. “In the present aspect, step 330 of the process 300 computes the desired conductance change as the two sensed values x and e directly.”
Citations to Kataeva ¶ 0073 and 0085 are presented in terms of a second embodiment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use features of Kataeva’s first embodiment with the second embodiment since such features are preferred as suggested by Kataeva (see at least ¶ 0077 as well as 0080-0081).

In regard to claim 7, Kataeva discloses:
7. A method for training an artificial neural network, the method comprising: See Kataeva, at least Fig. 6, broadly depicting a training method.
providing input signals to an integrated circuit, wherein the integrated circuit comprises an artificial neural network circuitry See Kataeva, Figs. 1, 5, and 7 depicting input signals 11 applied to artificial neural network circuitry. Also see ¶ 0033, e.g. “integrated circuit.”
All further limitations of claim 7 have been addressed in the above rejection of claim 1.

In regard to claim 18, Kataeva discloses:
18. A system comprising: a training circuitry configured to train an artificial neural network circuitry See Kataeva, ¶ 0064, e.g. “In order to train the memristive neuromorphic circuit 200, training circuitry (not illustrated) is also provided for applying training voltages directly across each memristor of the differential pairs 213.” Also see Figs. 1 and 2 and ¶ 0030-0033, e.g. “FIG. 1 is a schematic view showing an artificial neural network 10. … the neural network 10 is physically implemented as a memristive neuromorphic circuit 100.”
… including a plurality of artificial neurons and is configured to adjust signals input to the plurality of artificial output neurons using weights corresponding to the plurality of artificial output neurons, each output neuron of the plurality of artificial output neurons assigned a respective plurality of weights, See Kataeva, Fig. 1, element 13 along with ¶ 0031, e.g. “The input neurons 12 are in turn connected to the output neurons 14 via weights 13.”
All further limitations of claim 18 have been addressed in the above rejection of claim 1.

Claims 5-6, 8-9, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kataeva in view of Liu and Gokmen as applied above, and further in view of U.S. Patent 5,130,572 to Stitt et al. (“Stitt”).

In regard to claim 5, Kataeva also discloses:
5. The system of claim 1, wherein the training circuitry includes at least one … circuit that provides a value to the artificial neural network circuitry based on a weight assigned to a neuron of the plurality of artificial neurons, wherein the weight is determined based on an output of the corresponding neuron. See Kataeva, ¶ 0036, e.g. “Similarly, if the neural network 10 is trained by, e.g., backpropagation, when an error is backpropagated through the neural network 10, an error signal from the output neuron 114 is linearly scaled by the conductance G of the memristive device 113 and sent to the input neuron 112.”
Kataeva does not expressly disclose track and hold. However, this is taught by Stitt. See Stitt, col. 1, lines 1333, e.g. “track-and-hold.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kataeva’s weight values with Stitt’s track and hold circuit in order to provide signal conditioning for improving the quality of a signal as suggested by Stitt. 

In regard to claim 6, Kataeva also discloses:
6. The system of claim 5, wherein the value is further based on a signal from a hidden layer of the artificial neural network circuitry. See Kataeva, ¶ 0030, e.g. “the input neurons 12 may be a first layer or a hidden layer, and similarly the output neurons 14 may be a last layer or a hidden layer.”

In regard to claims 8-9, parent claim 7 is addressed above. All further limitations have been addressed in the above rejection of claims 5-6, respectively.

In regard to claims 20-21, parent claim 18 is addressed above. All further limitations have been addressed in the above rejection of claims 5-6, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Rutten whose telephone number is (571)272-3703.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571)272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James D. Rutten/Primary Examiner, Art Unit 2121